PER CURIAM.
Appellant, James Evans, appeals his conviction and sentence entered pursuant to a jury verdict finding him guilty of possession of cocaine. He was sentenced to five years in the state penitentiary.
*294The sole issue presented to us for consideration in this case is whether the arrest and search were based on probable cause. We have carefully considered Evans’ argument on appeal and have concluded that no reversible error has been shown. See State v. Profera, Fla.App.1970, 239 So.2d 867 and State v. Knapp, Fla.App. 1974, 294 So.2d 338.
Affirmed.